568 P.2d 721 (1977)
30 Or.App. 1045
STATE of Oregon, Appellant,
v.
Gary Lee FONDREN, Respondent.
Court of Appeals of Oregon.
Argued and Submitted August 24, 1977.
Decided September 19, 1977.
John W. Burgess, Asst. Atty. Gen., Salem, argued the cause for appellant. With him on the briefs were James A. Redden, Atty. Gen., and W. Michael Gillette, Sol. Gen., Salem.
J.P. Graff, Eugene, argued the cause and filed the brief for respondent.
Before SCHWAB, C.J., and TANZER and RICHARDSON, JJ.
PER CURIAM.
The state appeals from an order suppressing contraband  marihuana and peyote  seized from the defendant's automobile. As the trial judge found, the police had probable cause to think that defendant's automobile contained the contraband. The police, without a warrant, seized the automobile which was on the parking lot maintained by defendant's employer for employes, and had it towed to the police garage. The police thereafter obtained a search warrant.
The trial judge held that in addition to probable cause, exigent circumstances to seize or search an operable automobile must exist before such can be done without a warrant. This was error. See State v. Greene, Or. App., 568 P.2d 716 (decided this date).
Reversed and remanded.